DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-11) in the reply filed on 7/7/2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki (U.S. 2009/0092366).

Regarding claim 1, Iwasaki discloses a display device (10, Fig. 1; page 4, para [0116]), comprising:
	a display panel (4, Fig. 1; page 4, para [0116]);
	an optical layer (90, Figs. 1 and 33-34; page 22, para [0430]) disposed on the display panel (90 of 100 disposed on rear surface of display panel 4, Figs. 1 and 33-34); and
	a backlight unit (82, Figs. 33-34; page 22, para [0428]) that is disposed below the display panel (10, Figs. 1 and 33-34) and provides the display panel (10, Figs. 1 and 33-34) with light,
	wherein the optical layer (90, Figs. 33-34) comprises:
		a plurality of optical fiber segments (92, Fig. 33B; page 21, para [0420]); and
		an air layer (air layer between adjacent optical fiber segments 92, Fig. 33B; page 21, para [0420]) dispersed among the optical fiber segments (92, Fig. 33B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (U.S. 2009/0092366).

Regarding claim 4, Iwasaki discloses a display device with all the limitations above but does not expressly disclose wherein the optical fiber segments (92, Fig. 33B) include polyethylene terephthalate, polycarbonate, polystyrene, or poly methyl methacrylate.  However, Iwasaki discloses that the optical fiber segments can be formed from a resin material (page 22, para [0426]).  Furthermore, official notice is taken that resin materials such as polyethylene terephthalate, polycarbonate, polystyrene, and poly methyl methacrylate are well known in the art.  Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the optical fiber segments (92, Fig. 33B) of Iwasaki from a well known resin material such as polycarbonate in order to obtain the benefits of forming the resin optical fiber segments (92, Fig. 33B; page 22, para [0426]) from a well known resin material at minimal cost.

Allowable Subject Matter
Claims 2-3, 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently search does not disclose the display device of claim 2 (having all the combination of features including a resin that is disposed inside of the air layer, wherein the resin has a refractive index less than a refractive index of the optical fiber segment), the display device of claim 5 (having all the combination of features including wherein the optical layer has a thickness of about 20 um to about 150 um), the display device of claim 6 (having all the combination of features including wherein the light is passed through the display and provided to the optical layer, and the optical layer is defined with a plurality of openings that allow the light to pass through), and the display device of claim 8 (having all the combination of features including a first polarizing plate disposed between the display panel and the backlight unit; and a second polarizing plate disposed between the display panel and the optical layer).  Claim 3 is objected to as being dependent on claim 2. Claim 7 is objected to as being dependent on claim 6.  Claims 9-10 are objected to as being dependent on claim 8.
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display device of claim 11 (having a display panel; a polarizing plate disposed on the display panel; a plurality of optical fiber segments disposed on the polarizing plate; and a backlight unit disposed below the display panel, wherein light generated from the backlight unit is provided to the optical fiber segments through the display panel and the polarizing plate, and the light is diffused by the optical fiber segments and an air layer between the optical fiber segments).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871